Citation Nr: 1424895	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from August 2, 2010, to August 3, 2010, at the Northern Michigan Regional Hospital.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Detroit, Michigan.  

In July 2012, the Veteran and his friend testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was hospitalized from August 2, to August 3, 2010, at the Northern Michigan Regional Hospital.

2.  At the time of his August 2010 hospitalization, the Veteran had not received medical services under the authority of 38 U.S.C. Chapter 17 within the previous 24 months.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on August 2 and 3, 2010, at Northern Michigan Regional Hospital have not been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Regardless, in July 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

The Veteran has appealed VA's determination which denied entitlement to payment or reimbursement for medical services he received from the Northern Michigan Regional Hospital on August 2 and 3, 2010.  Per the Veteran, he was not aware that for reimbursement of medical expenses to be considered, he needed to have received medical care within the 24 months prior to his hospitalization under the authority of 38 U.S.C. Chapter 17.  

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the implementing regulations).  To be eligible for reimbursement under this Act the appellant has to satisfy all of the following conditions: 
(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
      
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service- connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. See also 38 C.F.R. § 17.120.  The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The record does not indicate that the Veteran seeks reimbursement under 38 C.F.R. § 17.120.  Furthermore, there is no evidence that the diseases for which the Veteran was treated for during the period at issue had been adjudicated as service-connected.  Accordingly the provisions of 38 C.F.R. § 17.120 cannot be used to award reimbursement in this case.  As § 17.120 is not for application, the Board will next focus on application of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 17.1002.

The Veteran sought emergency treatment at the Northern Michigan Regional Hospital from on August 2 and 3, 2010 for a possible seizure.  

In a January 2011 decision, the Veteran was denied VA financial assistance for the emergency treatment that he received in August 2010 under the Veterans Millennium Health Care and Benefits Act.  It was found that at the time of his August 2010 VA hospitalization the Veteran had not received VA care within the previous 24 months.

The Veteran has argued that he was not aware he needed to be seen at a VA Medical Center sometime in the previous 24 months before his hospitalization or he would not meet the criteria for reimbursement of medical expenses.  He testified that he was not given notice or informed of this requirement at any time prior to the denial of his claim.

In light of the facts of the instant case, which are not disputed, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A review of the record indicates that the Veteran does not satisfy at least one of the criterion set forth above.  Specifically, at the time the emergency treatment was furnished, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  The Veteran does not allege that he did in fact receive such treatment.

As the evidence demonstrates that the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment, reimbursement for the medical expenses incurred in connection with hospitalization from on August 2 and 3, 2010 at Northern Michigan Regional Hospital is not permitted.  While the Board sincerely appreciates the Veteran's service, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at Northern Memorial Hospital on August 2 and 3, 2010, is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


